DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “when viewed from the first direction, the second internal conductor is positioned inside the first coil portion” is indefinite and unclear. As best understood, the second internal conductor is positioned within a plane along the length of the first coil portion. The examiner suggests clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. [U.S. Patent No. 7,694,414].
Regarding Claim 1, Maeda et al. shows a multilayer coil component (Fig. 3 and teachings from Figs. 2 and 10) comprising: 
an element body (2); 
a through-hole conductor (second electrical conductor and/or first electrical conductor, Paragraphs [0042], [0047], [0068]); 
a first layer (2B1) of the element body including:
a first internal conductor (6, 6a) including:
a first pad portion (see Fig. 3 and Drawing 1 below, first pad P1); and
a first coil portion (6) that, when viewed from a first direction (first direction D1), has a width smaller than a width of the first pad portion (first pad P1, Paragraphs [0046], [0055]); and
a second internal conductor (second internal conductor SIC, see Fig. 3 and Drawing 1 below);

a first internal conductor (31, 3a, 3a’) including:
a second pad portion (second pad P2) connected to the first pad portion (first pad P1) via the through-hole conductor (see Fig. 3 and Drawing 1 below, Paragraphs [0042], [0047], [0068]) and overlapping the first pad portion (see Fig. 3 and Drawing 1 below, second pad P2 overlap first pad P1), when viewed from the first direction (see Fig. 3 and Drawing 1 below);
a third pad portion (third pad P3) overlapping the second internal conductor (second internal conductor SIC, see Fig. 3 and Drawing 1 below) and a part of the first coil portion (6), when viewed from the first direction (see Fig. 3 and Drawing 1 below); and
a second coil portion (31) that, when viewed from the first direction, has a width smaller than a width of the third pad portion (Paragraphs [0042], [0055]); and
a coil configured by electrically connecting, via the through-hole conductor (see Fig. 3, Paragraphs [0042], [0047], [0068]), the first internal conductor of the first layer and the first internal conductor of the second layer (see Fig. 3, Paragraphs [0042], [0047], [0068]),
wherein the second layer (2A1) does not have a second internal conductor (see Fig. 3, element 2A1 does not have a second internal conductor).
Regarding Claim 2, Maeda et al. shows the second internal conductor (second internal conductor SIC) is formed integrally with the part of the first coil portion (6, see Fig. 3 and Drawing 1 below, second internal conductor SIC formed integrally with 
Regarding Claim 4, Maeda et al. shows when viewed from the first direction (first direction D1), a width of the part of the first coil portion overlapping the third pad portion is smaller than a width of the third pad portion (see Fig. 3 and Drawing 1 below, a width of the part of element 6, which excludes element 6a, overlapping third pad P3 is smaller than a width of third pad P3, Paragraphs [0042], [0046], [0055]).
Regarding Claim 5, Maeda et al. shows when viewed from the first direction (first direction D1), the second internal conductor (second internal conductor SIC) is positioned inside the first coil portion (see Fig. 3 and Drawing 1 below, second internal conductor SIC is positioned inside or within a plane along the length of element 6), and 
an entirety of the second internal conductor (second internal conductor SIC) overlaps the third pad portion (see Fig. 3 and Drawing 1 below, an entirety of second internal conductor SIC overlaps third pad P3, Paragraphs [0042], [0046], [0055]).

    PNG
    media_image1.png
    826
    809
    media_image1.png
    Greyscale

Drawing 1

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837